DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.
 
Claim Status
Claims 1, 2, 5, 7, 10, 11, and 12 are pending. 
Claim 1 is currently amended.
Claims 3, 4, 6, 8, and 9 were previously canceled.
Claims 1, 2, 5, 7, 10, 11, and 12 have been examined.
Claims 1, 2, 5, 7, 10, 11, and 12 are rejected.

Priority
	Priority to 371 PCT/JP2018/025512 filed on 07/05/2018, which claims priority to Japanese patent 2017-132955 filed on 07/06/2017 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
The rejection of claims 1, 2, 5, 7, 10, 11, and 12 under 35 U.S.C. 103 as being unpatentable over Tomiyama et al. (European Patent Application Publication 0675126 A1, Published 10/04/1995) in view of Khopade et al. (Enhanced Brain Uptake of Rifampicin from W/O/W Multiple Emulsions via Nasal Route, Published March-April 1996) as evidenced by Walpole et al. (The weight of nations: an estimation of adult human biomass, Published 6/18/2012) is withdrawn in view of the amendments in view of Applicant’s arguments.

This is a new ground of rejection.
Claims 1, 2, 5, 7, 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (Preventive Effect of Rifampicin on Alzheimer Disease Needs at Least 450 mg Daily for 1 Year: An FDG-PET Follow-Up Study, Published 06/19/2017) in view of Khopade et al. (Enhanced Brain Uptake of Rifampicin from W/O/W Multiple Emulsions via Nasal Route, Published March-April 1996) as evidenced by Walpole et al. (The weight of nations: an estimation of adult human biomass, Published 6/18/2012).
The claims are directed to administering a liquid nasal composition comprising rifampicin in a dose of 2mg/kg/day or less for the treatment of Alzheimer’s disease. 
Iizuka et al. teach “We revealed that rifampicin has preventive effects on preclinical and prodromal AD patients under certain conditions” (page 211, paragraph 1). “These findings suggest that rifampicin can to some extent prevent the progression of AD, and the effect needs at least 450 mg daily for 12 months. The preventive effect depended on the dose and the duration of administration. Therefore, higher doses and a longer treatment duration might be preferable as preventive therapy unless adverse events arise.” (page 213, paragraph 4). “Considering the above findings, rifampicin might work in a dose-dependent manner in humans. Thus, effective dosage of rifampicin is considered to be 450 mg/day or higher (e.g., 600 mg/day)” (page 212, paragraph 4). “In terms of treatment duration, our results indicate that at least 12 months of rifampicin therapy is needed to lower the incidence of dementia among elderly individuals” (page 212, paragraph 5). “Alzheimer disease (AD) is the most common cause of neurodegenerative dementia and is becoming increasingly common as the global population ages” (page 205, paragraph 1). Walpole et al. teach the average body mass globally is 62 kg (page 3, column 2, paragraph 2). 
Iizuka et al. lacks a teaching or suggestion wherein the composition is formulated for nasal administration and that the amount of rifampicin administered is 3.75 mg/kg/day or less. 
Khopade et al. teach nasal administered rifampicin solutions and emulsions have improved brain accumulation of the drug compared to oral administration (page 85, Table 1). 5.0 mg/kg dose was administered by nasal route (page 84, column 1, paragraph 3). “The comparatively high does of rifampicin required for achieving high and prolonged levels in the brain for the treatment of mycobacterial meningitis is associated with various side effects” (page 83, column 1, paragraph 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to formulate the composition of Iizuka et al. for nasal administration and have a reasonable expectation of success. One would have been motivated to do so in order to improve the accumulation of rifampicin in the brain as compared to the oral administration taught by Iizuka et al.  
With regard to dosage administered, Iizuka et al. teach 450 mg/day/person or more, more preferably 600 mg/day/person is the dosage range for treatment of Alzheimer’s disease. Walpole et al. teach that the average weight of a person is 62 kg. Therefore, the Iizuka et al. teach a dosage for an average person being greater than 7.25 mg/kg/day, which appears to teach away from the instantly claimed amounts. However, Khopade et al. teach that by changing the route of administration from an oral delivery to a nasal delivery the amount of rifampicin has higher accumulation in the brain. The accumulation of rifampicin in the brain is approximately two to three times higher when administered through the nasal route when compared to oral route (Table 1). Therefore, Khopade et al. suggests that to achieve the same result as Iizuka et al. by administering rifampicin nasally a smaller dose could be used since more of the drug accumulates in the brain. Khopade et al. data would lead one of ordinary skill in the art to believe that an amount of half or a third the one taught by Iizuka et al. if administered nasally would achieve the same therapeutic effect. Furthermore, given the teachings of Khopade et al. one of ordinary skill in the art would be motivated to optimize the amount of rifampicin to an amount lower than the one taught by Iizuka et al., even though it appears that such optimization would be a teaching away the disclosure of Iizuka et al.
For the foregoing reasons, the claims are rendered obvious by the teachings of the prior art. 
Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
The rejection of claims 1, 2, 5, 7, 10, 11, and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617